TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00659-CV


                                          T. T., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




             FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
                            NO. D-1-FM-13-001803
             HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING


                                              ORDER

PER CURIAM

               Appellant T.T. filed his notice of appeal on October 14, 2014. The appellate

record was complete October 23, 2014, making appellant’s brief due November 12, 2014. To

date, appellant’s brief has not been filed.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.      See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule requires greater

compliance with briefing deadlines. Therefore we order counsel to file appellant’s brief no later

than December 1, 2014. If the brief is not filed by that date, counsel may be required to show

cause why he should not be held in contempt of court.

               It is ordered on November 13, 2014.



Before Chief Justice Jones, Justices Rose and Goodwin